    UNITED STATES DISTRICT COURT                                                                                                                 Job #: 172728
    EASTERNCase  1:19-cv-02921-AMD-RML
             DISTRICT OF NEW YORK                                 Document 7 Filed 06/14/19 Page 1 of 2 PageID #: 48
    Attorney: JACOB ARONAUER, ESQ PH: (212) 323-6980
    Address: 225 BROADWAY SUITE 307 NEW YORK, NY 10007

       JHON VINAS and ANDRES VINAS on behalf of themselves and all others similady situated,
                                                                                                                          lndex Number: 19-cv-02921

                                                                                                             Plaintiff    Date Filed:
                                                            vs
                                            MLJ PAINTING CORP., ETAL.,
                                                                                                                          Client's File No.:

                                                                                                          Defendant       Court Date:

srArE oF NEW YoRK, couNrY oF NEW YoRK,                           ss.:                                                    AFFIDAVIT OF SERVICE
ANDREW LINDAUER, being sworn says:

            Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 06/05/2019, at 4:00 PM at: 10 SHENANDOAH BLVD, PORT JEFFERSON STATION, NY 11776 Deponent served the within suMMoNs
IN A CIVIL ACTION AND AMENDED COMPLAINT


On: JOSEPH PICATAGGI, therein named.



E     #1 TNDTV|DUAL
      By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein.

I     #2 SUTTABLE AGE PERSON
      By delivering thereat a true copy of each to Refused Name (Co-Worker) a person of suitable age and discretion. Said premises is recipient's:[X] actual
      place of business / employment [] dwelling house (usual place of abode) within the state.

E     #3 AFFTXTNG TO DOOR
      By affixing a true copy of each to the door of said premises which is defendants
      [] actual place of business / employment [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find
      defendant or person of suitable age and discretion thereat having called there


[     #4 Corporation or Partnership orTrust or LLC
      By delivering thereat a true copy ofeach to personally. Deponent knew said corporation/partnership/trusVLLC        so served to be the
      corporation/partnership/trusVLLC     described in said aforementioned document as said defendant and knew said individual to be thereof.

I     *s ueLtttc
      On 06/06/2019, deponent enclosed a copy of same in a postpaid envelope properly addressed to defendant at defendant's last known [] Actual
      Place of Residence [X] Actual Place of Business, 10 SHENANDOAH BLVD, PORT JEFFERSON STATION, NY 11776 and deposited the envelope
      in an official depository, personally or via agency, under the exclusive care and custody of the U.S. Postal Service within New York State. The
      envelope bore the legend "personal and confidential" and did not indicate on the outside, thereof by return address or otheruise that the
      communication was from an attorney or concerned an action against the defendant.
I     *o oescnrPTroN
      Sex: Female       Color of skin:White                 Color of hair: Black Glasses: Yes
      Age: 22 - 35 Yrs. Height: Sft Oin - 5ft 3in                     Welght: 100-130 Lbs,              Other Features:
I     #7 MTLTTARY SERVTCE
      I asked the person spoken to             defendant was in active military service of the United States or the State of New York in any capacity whatever
      and received a negative reply.        source of my information and the grounds of my belief are the conversations and observations above narrated
E *a wrrruess FEEs
  Subpoena Fee Tendered in               amount of
E *sorHen


    Sworn to before me                      I
             JAY BRODSKY
    Notary Public State of New York
            No. XX-XXXXXXX
    Qualified in New York       County                                                                                     ANDR         LINDAUER
    Commission Expires Feb. 2, 2023
                                ABC Process Serving Bureau lnc.,225 Broadway, Suite 2950, New York, NY 10007
    UNITED STATES DISTRICT COURT                                                                                                                    Job #: 172728
    EASTERNCase  1:19-cv-02921-AMD-RML
             DISTRICT OF NEW YORK                               Document 7 Filed 06/14/19 Page 2 of 2 PageID #: 49
    Attorney: JACOB ARONAUER, ESQ PH: (212) 323-6980
    Address:225 BROADWAY SUITE 307 NEWYORK, NY 10007

       JHON VINAS and ANDRES VINAS on behalf of themselves and all others similarly situated,
                                                                                                                        I   ndex N umb er:   1   9-cv -02921


                                                                                                           Plaintiff    Date Filed:
                                                         vs
                                         MLJ PAINTING CORP., ETAL.,
                                                                                                                        Client's File No.:

                                                                                                        Defendant       Court Date:

STATE OF NEW YORK, COUNTY OF NEWYORK, SS.
ANDREW LINDAUER, being sworn says:                                                                                     AFFIDAVIT OF SERVICE

             Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 06/05/2019, at 4:00 PM at: 10 SHENANDOAH BLVD, PORT JEFFERSON STATION, NY 11776 Deponent served the within suMMoNs
IN A CIVIL ACTION AND AMENDED COMPLAINT


On: JOSEPH PICATAGGI, therein named



E     #1 INDTVTDUAL
      By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein

E     #2 SUTTABLE AGE PERSON
      By delivering thereat a true copy of each to Refused Name (Co-Worker) a person of suitable age and discretion. Said premises is recipient's:[X] actual
      place of business / employment [] dwelling house (usual place of abode) within the state.

E     #3 AFFTXTNG TO DOOR
      By affixing a true copy of each to the door of said premises which is defendants
      [] actual place of business / employment [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find
      defendant or person of suitable age and discretion thereat having called there


[     #4 Corporation or Partnership orTrust or LLC
      By delivering thereat a true copy of each to personally. Deponent knew said corporation/partnership/trusVLLC
                                                                                                                so served to be the
      corporation/partnership/trusVlLC described in said aforementioned document as said defendant and knew said individual to be thereof

E *s mnlrno
      On 06/06/2019, deponent enclosed a copy of same in a postpaid envelope properly addressed to defendant at defendant's last known [] Actual
      Place of Residence [X] Actual Place of Business, 10 SHENANDOAH BLVD, PORT JEFFERSON STATION, NY 11776 and deposited the envelope
      in an official depository personally or via agency, under the exclusive care and custody of the U.S. Postal Service within New York State. The
      envelope bore the legend "personal and confidential" and did not indicate on the outside, thereof by return address or otherwise that the
      communication was from an attorney or concerned an action against the defendant.
E *o oescnrPTroN
      Sex:  Female Color of skin:White                   Color of halr; Black Glasses: Yes
               Yrs. Height: 5ft Oin - Sft 3in
      Age:22 - 35                                                  Weight: 100-130 Lbs.               Other Features:
E     #7 MTLTTARYSERVTCE
      I asked the person spoken to           defendant was in active military service of the United States or the State of New York in any capacity whatever
      and received a negative reply.             of my information and the grounds of my belief are the conversations and observations above nanated.
[     *g   w[Ness   FEEs
      Subpoena Fee Tendered in the      ount of
E     *g   orxen


    Sworn to before me                   I
             JAY BRODS
    Notary Public State of New York
            No. XX-XXXXXXX
    Qualified in New York County                                                                                            ANDREW LINDAUER
    Commission Expires Feb. 2, 2023
                                ABC Process Serving Bureau lnc.,225 Broadway, Suite 2950, NewYork, NY 10007
